Citation Nr: 1431293	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


What evaluation is warranted for hepatitis C from August 14, 2008?


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran failed to report for a local RO hearing scheduled in July 2010.  In January 2011, the RO notified the Veteran that a travel board hearing was scheduled for February 2011.  The Veteran responded, indicating that he was unable to attend because he was having surgery.  He further indicated that he no longer wanted a travel board hearing, that he waived the hearing request, and that he wished for his file to be sent immediately to the Board.  On review, the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

This case was remanded by the Board for further development in October 2012.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDING OF FACT

Since August 14, 2008, hepatitis C has not been manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hepatitis C since August 14, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 and Supp 2013); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  In September 2008 correspondence VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claim.

Analysis 

In the April 2009 rating decision at issue, VA granted entitlement to service connection for hepatitis C.  The Veteran was assigned a noncompensable rating, effective August 14, 2008, and he appealed the initial rating assigned.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127;  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given that the Veteran has appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson.

The rating schedule authorizes the assignment of a noncompensable evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's hepatitis C is rated under Diagnostic Code 7354.  Under Diagnostic Code 7354, a 10 percent rating is warranted for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  38 C.F.R. § 4.114 , Diagnostic Code 7354.

For purposes of evaluating conditions under Diagnostic Code 7354, the term "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).

For the purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

Here, the evidence shows that the Veteran was diagnosed with what is now recognized as hepatitis C in service.  During a March 2009 VA examination, the Veteran complained of fatigue and night sweats.  He reported in his October 2009 notice of disagreement that his hepatitis C caused him to experience fatigue, hot sweats and nausea.  

The January 2010 VA examination revealed that the Veteran's weight fluctuated five pounds up or down in the prior year.  He reported tenderness and swelling of the upper quadrant, and some nausea and vomiting on occasion in which he vomits small amounts of blood.  The examiner noted, however, that the appellant's blood count was normal.  The Veteran complained of upper right quadrant soreness.  He did not have anorexia or weight loss but reported weakness.  The examiner stated that the Veteran did not have any incapacitating episodes for his hepatitis C in the past 12 months and that he was not on any treatment.  

At a May 2012 outpatient examination, review of the systems disclosed no fever, chills, sweats, change in appetite or weight, malaise or fatigue.  It was noted during the November 2012 VA examination that the Veteran states that he was diagnosed with hepatitis C in 1972 but had yet to be treated for his liver condition since his diagnosis.  He denied any nausea or vomiting, icterus, itching and fatigue.  There were no signs or symptoms attributable to chronic liver disease.  

The preponderance of the evidence summarized above preponderates against entitlement to a compensable rating.  While the Veteran reported fatigue, nausea and right upper quadrant soreness during his earlier VA examinations, the lay and/or medical evidence is devoid of a showing of hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or by incapacitating episodes at any point during this appeal.  The evidence does not demonstrate that the Veteran's disability results in a level of impairment consistent with a higher 10 percent rating.  Rather, the evidence shows that the Veteran has yet to be treated for his liver condition since his diagnosis.  Examination further found there were no signs or symptoms attributable to chronic liver disease.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his hepatitis C to include his reports of nausea, fatigue and night sweats.  The Board, however, has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  No examiner found either intermittent fatigue, malaise, and anorexia; and no examiner has ever found that the appellant's hepatitis C required bed rest and treatment by a physician.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  Accordingly, the claim is denied.

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the nature and extent of the Veteran's disorder is reasonably described by the rating criteria.  Hence, the nature and extent of the disorder is contemplated by the rating schedule, the assigned scheduler evaluation is adequate, and no referral is required.  The Board further observes that the evidence shows that the appellant's hepatitis C has not required frequent periods of hospitalization.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  

There is also no indication that the Veteran is unemployable as a result of this service-connected disability.  Indeed, the November 2012 VA examination revealed that the Veteran's hepatitis C does not impact his ability to work.  Thus, the Board finds an implied claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has not been raised on this record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable rating for hepatitis C from August 14, 2008 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


